Title: From Benjamin Franklin to Sartine, 4 October 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy, 4 Oct. 1780.
Your Excellency will perceive by the inclosed Passports the Grounds on which they were given. The Person to whom they were granted is apprehensive that they will not be a Sufficient Protection against French armed Vessels, & desires to have like passes from your Excellency, which if there is no impropriety, I beg may be granted to him.
With great Respect, I have the Honour to be, Sir, Your Excellency’s &c.
M. De Sartine.
